Exhibit 10.2
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into effective
as of July 6, 2016 (the “Effective Date”), by and between Medizone
International, Inc., a Nevada corporation (the “Company”), and Dr. Jill Marshall
(“Executive”).
RECITALS
A. The Executive is currently employed by the Company as its Director of
Operations.
B. The Company has executed a promissory note to Executive in the aggregate
principal amount of Four Hundred Forty One Thousand Five Hundred Eighty Three
Dollars ($441,583.00) attached hereto as Exhibit A (the “Promissory Note”),
which represents accrued and unpaid wages due to Executive.
C. The Company and the Executive desire to enter into this Agreement to
establish the terms of the Executive’s employment and the payment of the
Promissory Note to Executive on the terms and conditions more fully described
and set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises herein, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the Company and the Executive hereby agree as follows:
1. Employment and Duties.
(a) During the Employment Term (as defined below), the Company shall employ the
Executive as its Director of Operations.  The Executive agrees that she will
perform all duties that are reasonable and customary of a chief executive
officer of a public reporting company and such other lawful duties as assigned
to him by the Company and the Board of Directors of the Company (the “Board”). 
The Executive agrees that she will devote sufficient attention, time, and effort
to the business and affairs of the Company and its Affiliates.
(b) The Executive will perform her duties diligently and competently and shall
act in conformity with all Company policies, and within the limits, budgets and
business plans set by the Company.  The Executive will at all times comply with
all applicable laws pertaining to the performance of this Agreement, and
strictly adhere to and obey all of the rules, regulations, policies, codes of
conduct, procedures and instructions in effect from time to time relating to the
conduct of executives of the Company.  The Executive shall not engage in
consulting work or any trade or business for her own account or for or on behalf
of any other person, firm or company that competes, conflicts or interferes with
the performance of her duties hereunder in any material way during the
Employment Term.

--------------------------------------------------------------------------------



(c) For purposes of this Agreement, the term “Affiliates” includes any
corporation, company or other entity whose outstanding shares or securities are,
now or hereafter, owned or controlled, directly or indirectly, by the Company
and any partnership, joint venture, unincorporated association or limited
liability company in which the Company has a direct or indirect ownership
interest, or which are under common ownership or control with the Company.
2. Employment Term.  The parties agree that the Executive’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice, subject to the terms of Section 6, below.  The
Executive understands and agrees that neither her job performance nor
promotions, commendations, bonuses or the like from the Company give rise to or
in any way serve as the basis for modification, amendment, or extension, by
implication or otherwise, of her employment with the Company.  The period of the
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
3. Base Salary.  For all services rendered by the Executive and all covenants
and conditions undertaken by him pursuant to this Agreement, the Company shall
pay the Executive in accordance with its normal payroll practices (but not less
frequently than monthly) an annual base salary of Eighty Two Thousand Dollars
($82,000), less applicable withholdings (the “Base Salary”).  Such Base Salary
shall be reviewed from time-to-time but not less than annually by the Board,
which shall make recommendations to adjust the Base Salary, if necessary, based
upon appropriate applicable performance metrics.
4. Benefits.
(a) Vacation.  Executive will accrue paid vacation in accordance with the
Company’s vacation policy for senior executive officers.  In the event of
termination for any reason, the Company shall pay Executive for all accrued but
unearned vacation time.
(b) Supplemental Health Insurance. During the Employment Term, the Company shall
pay all costs and expenses relating to Executive’s supplemental health insurance
provided through Health Net, Inc.
5. Business Expenses.  During the Employment Term, the Company will reimburse
Executive for reasonable expenses incurred by Executive related to the
performance of Executive’s duties under this Agreement.  Such expenses will be
paid to Executive in accordance with the Company’s policies with respect to
documentation and reimbursement of such expenses.  In agreeing to reimburse
these expenses, the Company is not providing Executive any tax advice.  To the
extent any taxes are owed by Executive concerning any such expenses pursuant to
applicable law, Executive agrees to pay all such taxes and to indemnify and hold
harmless the Company from any claim, demand, penalty, fine, damages, costs, fees
or assessment arising from a failure to pay such taxes to the maximum extent
allowed by law.
6. Termination of Employment.
(a) The Employment Term and Executive’s employment hereunder may be terminated
by either the Company or Executive at any time and for any reason; provided
that,
2

--------------------------------------------------------------------------------



unless otherwise provided herein, either party shall be required to give the
other party at least thirty (30) days advance written notice of any termination
of Executive’s employment. Upon termination of Executive’s employment during the
Employment Term, Executive shall receive (i) all Base Salary accrued and unpaid
as of the date of termination; (ii) any unreimbursed business expenses incurred
by Executive on the Company’s behalf; (iii) any unpaid accrued vacation; and
(iv) any other amounts required to be paid under any benefit plan or program in
which Executive participates or any other amounts mandated by law.
(b) Reduction or Non-Payment of Executive’s Base Salary due to Executive’s
Disability. If the Company reduces the amount of Executive’s Base Salary or does
not pay Executive’s Base Salary pursuant to the Company’s regular payroll
practices due to Executive’s Disability (as defined below), the Promissory Note
shall become due and payable according to the terms and conditions set forth
therein.  “Disability” shall mean Executive’s inability, due to physical or
mental incapacity, to perform the essential functions of her job, with or
without reasonable accommodation, for one hundred eighty (180) days out of any
three hundred sixty-five (365) day period or one hundred twenty (120)
consecutive days.  Any question as to the existence of Executive’s Disability as
to which Executive and the Company cannot agree shall be determined in writing
by a qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement and the Promissory Note.
(c) Return of Property.  Executive agrees that all property (including without
limitation, all equipment, tangible proprietary information, documents,
spreadsheets, records, notes, contracts and computer-generated materials,
furnished to or created or prepared by Executive incident to Executive’s
employment belongs to the Company and shall be promptly returned to the Company
upon termination of Executive’s employment. The parties acknowledge that
Executive may use personal property such as laptops, computers, cell phones,
printers, etc.) in the performance of her duties hereunder. To the extent
Executive uses her personal property as described, Company acknowledges that
such property is the personal property of Executive and Company asserts no
ownership interest in or claim to such property.  Upon termination of this
Agreement and Executive’s employment hereunder, Executive shall retain her
personal property; provided, however, that all Company property described in
this paragraph that may be contained on such laptops, computers, cell phones,
etc., shall be removed from all such devices.
7. Confidential Information.  Executive acknowledges that because of the
Executive’s position with the Company, Executive will have access to
Confidential Information (as defined below) of the Company.  Accordingly,
Executive hereby agrees that, during her employment and at all times thereafter,
she will hold the Confidential Information of the Company in strict confidence
and will neither use (for himself or any third party) the information nor
furnish, make available or disclose it to anyone, except to the extent necessary
to carry out her responsibilities as an employee of the Company or as
specifically authorized in writing by a duly authorized officer of the Company
other than Executive.  As used in this Agreement, “Confidential Information”
3

--------------------------------------------------------------------------------



means any information relating to the business or affairs of the Company and its
Affiliates which is of a nature generally considered confidential or proprietary
in the industry, including, but not limited to, this Agreement, information
relating to financial statements, spreadsheets, operations manuals, systems
manuals, customer identities, customer profiles, customer preferences, partner
or investor identities, employees, suppliers, project designs, project methods,
advertising programs, advertising techniques, target markets, servicing methods,
equipment, programs, strategies and information, market analyses, profit
margins, past, current or future marketing strategies, or any other proprietary
information used by the Company or its Affiliates; provided, however, that
Confidential Information shall not include any information which Executive
possessed prior to any receipt thereof from the Company, is in the public
domain, or which becomes known to the recipient thereof independently from any
act on the part of Executive.  Executive acknowledges that the Confidential
Information is vital, sensitive, confidential and proprietary to the Company and
that she is under a contractual and common law duty to not disclose the
Confidential Information to any third party at any time; provided that Executive
may be compelled under applicable law to disclose Confidential Information so
long as such disclosure does not exceed the extent of disclosure required by
such applicable law.  Executive shall provide written notice of any such order
to the Board and an authorized officer of the Company within twenty-four (24)
hours of receiving such order compelling the disclosure of Confidential
Information, but in any event sufficiently in advance of making any disclosure
to permit the Company to contest the order or seek confidentiality protections,
as determined in the Company’s sole discretion. Executive acknowledges and
agrees that her non-disclosure obligation applies to all Confidential
Information of the Company acquired during the course of her employment with the
Company, no matter when she obtained knowledge of or access to such Confidential
Information.  Executive further acknowledges that the Company would not employ
him or provide him with access to its Confidential Information, but for her
promises and covenants contained in this Section 7 and elsewhere in this
Agreement.
8. Non-Solicitation.
(a) Non-Solicitation.  During the term of Executive’s employment and for
eighteen (18) months thereafter (the “Non-Solicitation Period”), Executive shall
not directly or indirectly (i) divert or attempt to divert from the Company (or
any Affiliate) any business of any kind, including without limitation the
solicitation of or interference with any of its customers, clients, members,
business partners or suppliers or (ii) solicit, induce, recruit or encourage any
person employed by or otherwise providing services to the Company to terminate
her or her employment or services.
(b) Tolling of Covenants.  If it is judicially determined that Executive has
violated any of her obligations under this Agreement, then the Non-Solicitation
Period will automatically be extended by a period of time equal in length to the
period during which such violation or violations occurred.
(c) Executive’s Acknowledgments.  Executive acknowledges that the obligations of
the Executive under this Section 8 are reasonable in the context of the nature
of the Restricted Business and the competitive injuries likely to be sustained
by the Company if the
4

--------------------------------------------------------------------------------



Executive were to violate such obligations, and are no broader than are
necessary to protect the legitimate business interests of the Company.  The
Executive further acknowledges that the Company would not have employed the
Executive in the absence of this Section 8 and the other covenants and
representations and warranties of Executive made herein, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
(d) Specific Performance.  The parties agree (i) that it is impossible to
measure in money the damages that will accrue to the Company if the Executive
fails to perform her obligations under this Section 8, (ii) that failure by the
Executive to perform such obligations may result in irreparable damage to the
Company, and (iii) that specific performance of the Executive’s obligations may,
therefore, be obtained by suit in equity.  The Executive therefore agrees that,
in addition to any other rights or remedies that the Company may have at law or
in equity, temporary and permanent injunctive relief may be granted in any
proceeding that may be brought to enforce any provision contained in this
Section 8, without the requirement of posting any bond or the necessity of proof
of actual damage.  Without limiting the generality of the preceding sentence,
the Company shall be entitled to an injunction from any federal or state court
located in the City of Las Vegas, State of Nevada restraining the Executive from
committing or continuing any violation of this Section 8.  The Executive will
not assert as a claim or defense in any action or proceeding to enforce any
provision hereof that the Company has or had an adequate remedy at law.
9. Dispute Resolution.  All disputes and controversies arising out of or in
connection with this Agreement, the Executive’s employment with the Company, or
the transactions contemplated hereby shall be resolved exclusively by the state
and federal courts located in City of Las Vegas in the State of Nevada, and each
party hereto agrees to submit to the jurisdiction of said courts and agrees that
venue shall lie exclusively with such courts.  Each party hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
such party may raise now, or hereafter have, to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  Each party agrees that, to the fullest extent permitted by
applicable law, a final judgment in any such suit, action, or proceeding brought
in such a court shall be conclusive and binding upon such party, and may be
enforced in any court of the jurisdiction in which such party is or may be
subject by a suit upon such judgment.
10. WAIVER OF RIGHT TO JURY TRIAL.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH PARTY HEREBY
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT
THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION
AS TO ANY ACTION, COUNTERCLAIM
5

--------------------------------------------------------------------------------



OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT, OR ANY PROVISION HEREOF.  THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.
11. No Conflicting Agreements.  The Executive hereby represents and warrants to
the Company that she is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform her obligations under this Agreement, and that her execution of this
Agreement and the performance of her obligations hereunder will not breach or be
in conflict with any other agreements to which she may be a party, in each case
including but not limited to employment agreements, confidentiality agreements,
noncompetition agreements, and non-solicitation agreements.  The Executive
agrees that she will not use for the benefit of the Company any proprietary
information of a third party without such third party’s consent.
12. Binding Effect; Assignment.  The performance of Executive is personal
hereunder, and Executive agrees that Executive shall have no right to assign and
shall not assign or purport to assign any rights or obligations under this
Agreement.  This Agreement may be assigned or transferred by the Company and
nothing in this Agreement shall prevent the consolidation, merger or sale of the
Company or a sale of any or all or substantially all of its assets.  Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors, and permitted assigns, and shall not benefit any person or entity
other than those specifically enumerated in this Agreement.
13. Taxes; Withholdings.  All amounts paid under this Agreement (including,
without limitation, Base Salary) shall be paid less all applicable state and
federal tax withholdings and any other withholdings required by any applicable
jurisdiction.
14. Miscellaneous.
(a) Notice.  All notices or other communications given or made hereunder shall
be in writing and shall be deemed duly given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) day after deposit
with a nationally recognized overnight courier service, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the party’s address set forth on the signature page below, or at such
other address as such party may designate by ten (10) days advance written
notice to the other parties in accordance with this Section 14(a).
(b) Severability.  Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provisions
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
6

--------------------------------------------------------------------------------



(c) Entire Agreement; Modification.  This Agreement sets forth the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all other agreements and understandings, written or oral, between
the parties hereto with respect to the subject matter hereof.  This Agreement
shall not be amended, modified or changed except by an instrument in writing
signed by the parties hereto.
(d) Authorization, Execution and Delivery.  The execution and delivery of this
Agreement by the Company and the performance of its obligations hereunder have
been duly authorized by all necessary corporate action, including by the
Compensation Committee of the Company’s Board, and in accordance with all
applicable laws. The Company has duly executed and delivered this Agreement.
(e) Waiver.  A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.
(f) Controlling Law.  This Agreement will be governed by the laws of the State
of Nevada without regard to conflicts of laws principles, except where
preemptive federal law governs.
(g) Voluntary Agreement.  Executive and the Company represent and agree that
each has reviewed all aspects of this Agreement, has carefully read and fully
understands all provisions of this Agreement, and is voluntarily entering into
this Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement, with the legal, tax
and other advisor and advisors of such party’s choice before executing this
Agreement, and have been fully advised as to same. Executive acknowledges that
the Company has made no representations or warranties to Executive concerning
the terms, enforceability or implications of this Agreement other than as are
reflected in this Agreement.  This Agreement has been fully and freely
negotiated by the parties hereto, shall be considered as having been drafted
jointly by the parties hereto, and shall be interpreted and construed as if so
drafted, without construction in favor of or against any party on account of its
or her participation in the drafting hereof.
(h) Counterparts.  The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
(i) Warranty of Authority.  The parties hereto, and each and all of them,
collectively and individually as to each said party, represent and declare that
each of the persons executing this Agreement is and will be empowered and
authorized to do so.
[SIGNATURES TO FOLLOW]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
“COMPANY”


MEDIZONE INTERNATIONAL, INC.,
a Nevada corporation


By:  /s/ Boyd G. Evans                                 
Boyd G. Evans, Chief Financial Officer



Address: 4000 Bridgeway, Suite 401

Sausalito, CA 94965
Attn:  Chief Executive Officer
Phone:  415-331-0303
Fax:                                                                 





“EXECUTIVE”


 
         /s/ Jill Marshall NMD                          
DR. JILL MARSHALL



Address: PO Box 742 Stinson Beach, CA 94970

Phone:          415-868-0300                                          
Email:            drjillnmd@yahoo.com                         
Fax:                                                                              

--------------------------------------------------------------------------------



EXHIBIT A


PROMISSORY NOTE
(attached separately)